EXHIBIT 10.1

 

CONTRACTOR/CONSULTANT:   n  Gregory Berk BIND CONTACT:   n  Scott Minick
EFFECTIVE DATE:   n  January 15, 2014

 

 

CONSULTING AGREEMENT

This Consulting Agreement (together with its attachments, this “Agreement”) made
as of the date written above (the “Effective Date”) is between BIND
Therapeutics, Inc., a Delaware corporation having an address at 325 Vassar St,
Cambridge, MA 02139; (“BIND”) and the consultant named on the signature page
(“Consultant”). BIND desires to have the benefit of Consultant’s knowledge and
experience, and Consultant desires to provide consulting services to BIND, all
as provided in this Agreement.

 

1. Definitions. The following terms have the meanings set forth below:

 

  1.1 “Business Terms Exhibit” means the business terms and conditions and other
agreements set forth in the attached exhibit, which are incorporated herein by
reference.

 

  1.2 “Confidential Information” means any non-public scientific, technical,
trade or business information possessed or obtained by, developed for or given
to BIND which is treated by BIND as confidential or proprietary, whether or not
labeled or identified as “Confidential”. Confidential Information will include,
without limitation, information prepared in full or in part for BIND by
Consultant, Materials and Developments (defined below) and information about or
belonging to BIND’s suppliers, licensors, licensees, partners, affiliates,
customers, potential customers or others.

 

  1.3 “Developments” means concepts, inventions, know-how, techniques,
improvements, writings, data, computer software, Materials and rights (whether
or not patentable or subject to copyright or trade secret protection) that
Consultant makes, conceives or reduces to practice, either alone or jointly with
others, and that result from the performance of the Consulting Services (defined
below), and/or result from use Confidential Information of BIND.

 

  1.4 “Materials” means all materials furnished by BIND, all materials developed
by Consultant in connection with the Consulting Services, and any materials, the
cost of which are reimbursed to Consultant by BIND hereunder. Materials include,
in the case of biological materials, all progeny and unmodified derivatives of
those materials, and in the case of chemical materials, all analogs,
formulations, mixtures and compositions of those materials.

 

  1.5 “Term” means the term of this Agreement as set forth in the Business Term
Exhibit.

 

2. Consulting Services. BIND retains Consultant and Consultant agrees to provide
Consulting Services to BIND (the “Consulting Services”) as it may from time to
time reasonably request and as specified in the business terms exhibit attached
to this Agreement (“Business Terms Exhibit”). Any changes to the Consulting
Services (and any related compensation adjustments) must be agreed upon in
writing between Consultant and BIND prior to commencement of the changes.

 

3. Consulting Relationship. Consultant agrees, as a condition of this Agreement,
to the following terms:

 

  3.1 Compliance.

 

  a. With Policies and Regulations. In performing the Consulting Services,
Consultant will comply with all business conduct, regulatory, and health and
safety guidelines or regulations established by BIND or any governmental
authority with respect to BIND’s business.

 

  b. Absence of Debarment. Consultant represents that Consultant has not been
debarred, and to the best of Consultant’s knowledge, is not under consideration
to be debarred, by the U.S. Food and Drug Administration from working in or
providing services to any pharmaceutical or biotechnology company under the
Generic Drug Enforcement Act of 1992.



--------------------------------------------------------------------------------

Page 2 of 4

 

  3.2 Absence of Restrictions. Consultant is under no contractual or other
obligation or restriction which is inconsistent with Consultant’s execution of
this Agreement or the performance of the Consulting Services. During the Term,
Consultant will not enter into any agreement, either written or oral, in
conflict with Consultant’s obligations under this Agreement. Consultant will
arrange to provide the Consulting Services in such manner and at such times so
that they will not conflict with Consultant’s responsibilities under any other
agreement, arrangement or understanding or pursuant to any employment
relationship Consultant has at any time with any third party.

 

  3.3 Confidential Information of Third Parties. The performance of the
Consulting Services does not and will not breach any agreement which obligates
Consultant to keep in confidence any confidential or proprietary information of
any third party or to refrain from competing, directly or indirectly, with the
business of any third party. Consultant will not disclose to BIND any such
confidential or proprietary information.

 

4. Compensation. As full consideration for Consulting Services rendered under
this Agreement, BIND agrees to pay Consultant and reimburse expenses as set
forth in the Business Terms Exhibit.

 

5. Developments.

 

  5.1 Ownership. All Developments will be the exclusive property of BIND. All
Developments that are “Works Made for Hire” as defined in the U.S. Copyright Act
and other copyrightable works will be deemed, upon creation, to be assigned to
BIND. To the extent Developments have not been previously assigned to BIND,
Consultant hereby assigns and, to the extent any such assignment cannot be made
at present, hereby agrees to assign to BIND, without further compensation, all
right, title and interest in and to all Developments. During and after the Term,
Consultant will cooperate fully in obtaining patent and other proprietary
protection for the Developments, all in the name of BIND and at BIND’s cost and
expense, and, without limitation, will execute and deliver all requested
applications, assignments and other documents, and take such other measures as
BIND will reasonably request, in order to perfect and enforce BIND’s rights in
the Developments. Consultant appoints BIND its attorney to execute and deliver
any such documents on Consultant’s behalf in the event Consultant fails to do
so.

 

  5.2 Work at Third Party Facilities. Unless covered by an appropriate agreement
between any third party and BIND, Consultant will not engage in any activities
or use any third party facilities or intellectual property in performing the
Consulting Services which could result in claims of ownership to any
Developments being made by a third party.

 

6. Confidentiality. During the Term and for a period of five (5) years
thereafter, Consultant will not publish, disseminate or otherwise disclose, use
for Consultant’s own benefit or for the benefit of a third party, any
Confidential Information. Consultant will exercise all reasonable precautions to
physically protect the confidentiality of the Confidential Information.
Consultant may disclose the Confidential Information to a governmental authority
or by order of a court of competent jurisdiction, provided that the disclosure
is subject to all applicable governmental or judicial protection available for
like material and reasonable advance notice is given to BIND. The obligations of
non-disclosure will not apply to information which (a) was known to Consultant
at the time it was disclosed, other than by previous disclosure by BIND, as
evidenced by Consultant’s written records at the time of disclosure; (b) is at
the time of disclosure or later becomes publicly known under circumstances
involving no breach of this Agreement; or (c) is lawfully and in good faith made
available to Consultant by a third party who did not derive it, directly or
indirectly, from BIND.

 

7. Expiration/Termination.

 

  7.1 Term. This Agreement will commence on the Effective Date and continue for
the term specified on the Business Terms Exhibit, unless sooner terminated
pursuant to the express terms of this Section 7 or extended by mutual agreement
of the parties.

 

  7.2 Termination for Breach. If either party breaches in any material respect
any of its material obligations under this Agreement, in addition to any other
right or remedy, the non-breaching party may terminate this Agreement in the
event that the breach is not cured within thirty (30) days after receipt by that
party of written notice of the breach.



--------------------------------------------------------------------------------

Page 3 of 4

 

  7.3 Termination by BIND. BIND may terminate this Agreement immediately at any
time upon written notice to Consultant in the event of a breach of this
Agreement by Consultant or if the Consultant fails to execute and deliver to the
Company contemporaneously with this Agreement the Omnibus Amendment to Stock
Option Agreements attached hereto. A breach shall be not providing the services
requested by BIND or any violation of this Agreement.

 

  7.4 Effect of Expiration/Termination. Upon expiration or termination, neither
BIND nor Consultant will have any further obligations under this Agreement,
except that (a) the liabilities accrued through the date of expiration or
termination, and (b) the terms of sections 1, 5, 6 and 9 will survive. Upon
expiration or termination, and in any case upon BIND’s request, Consultant will
return immediately to BIND all Confidential Information and copies thereof.

 

8. Release.

Consultant, on Consultant’s behalf and on behalf of Consultant’s heirs,
successors and assigns, hereby releases and forever discharges BIND and its
affiliates, agents, servants, officers, employees, members, shareholders,
directors, insurers, contractors, attorneys, successors and assigns from all
claims of every kind, nature and description whatsoever, known or unknown, which
Consultant or Consultant’s heirs, executors, administrators, or assigns now have
or ever had from the beginning of the world to this date, including all matters
relating to or arising from Consultant’s employment with BIND and the separation
therefrom. Notwithstanding the foregoing, nothing in this Agreement shall be
deemed to release claims that cannot be released as a matter of law or
Consultant’s rights (a) to vested equity securities of BIND, (b) under this
Agreement or (c) to indemnification by BIND pursuant to contract or applicable
law.

 

9. Miscellaneous.

 

  9.1 Independent Contractor; Taxes.

 

  a. Independent Contractor. All Consulting Services will be rendered by
Consultant as an independent contractor and this Agreement does not create an
employer-employee relationship between BIND and Consultant. Consultant will have
no rights to receive any employee benefits, such as health and accident
insurance, sick leave or vacation which are accorded to regular BIND employees.
Consultant will not in any way represent himself to be an employee, partner,
joint venturer, agent or officer with or of BIND.

 

  b. Taxes. Consultant will pay all required taxes on Consultant’s income from
BIND under this Agreement. Consultant will provide BIND with Consultant’s
taxpayer identification number or social security number, as applicable.

 

  9.2 Use of Name. Consultant consents to the use by BIND of Consultant’s name
and likeness in written materials and oral presentations to current or
prospective customers, partners, investors or others, provided that the
materials or presentations accurately describe the nature of Consultant’s
relationship with or contribution to BIND.

 

  9.3 Notice. All notices must be written and sent to the address or facsimile
number identified in this Agreement or a subsequent notice. All notices must be
given (a) by personal delivery, with receipt acknowledged; (b) by facsimile
followed by hard copy delivered by the methods under (c) or (d); (c) by prepaid
certified or registered mail, return receipt requested; or (d) by prepaid
recognized next business day delivery service. Notices will be effective upon
receipt or as stated in the notice. Notices to BIND must be marked “Attention:
Chief Executive Officer.”

 

  9.4 Assignment. This Agreement is a personal services agreement, and the
rights and obligations hereunder, may not be assigned or transferred by either
party without the prior written consent of the other party, except that BIND may
assign this Agreement, in whole or in part, to an affiliated company or in
connection with the merger, consolidation, sale or transfer of all or
substantially all of the business to which this Agreement relates.



--------------------------------------------------------------------------------

Page 4 of 4

 

  9.5 Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to its subject matter. The parties acknowledge Consultant is
under additional continuing obligations (such as confidentiality, assignment of
inventions, and non-competition) through Consultant’s employment agreement with
BIND.

 

  9.6 No Modification. This Agreement may be changed only by a writing signed by
both parties.

 

  9.7 Severability. Each provision in this Agreement is independent and
severable from the others, and no provision will be rendered unenforceable as a
result of any other provision(s) being held to be invalid or unenforceable in
whole or in part. If any provision of this Agreement is invalid, unenforceable
or too broad, that provision will be appropriately limited and reformed to the
maximum extent permitted by applicable law.

 

  9.8 Applicable Law. This Agreement will be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts, U.S.A., without
regard to any choice of law principle that would dictate the application of the
law of another jurisdiction.

 

BIND Therapeutics, Inc. By   /s/ Scott Minick   duly authorized Print Name  
Scott Minick Title   President & CEO

 

CONSULTANT: /s/ Gregory Berk duly authorized Print Name   Gregory Berk, MD Date
  1-13-2014 Address  

 

 

 

Telephone  

 

Facsimile  

 

Tax ID or SS No.:  

 

  (required for payment)



--------------------------------------------------------------------------------

BUSINESS TERMS EXHIBIT

Consulting Agreement with Gregory Berk

 

1. Consulting Services:

Consultant shall provide advice and services relating to BIND-014 and clinical
development. Consultant shall provide one half day of services per week to BIND.
Such services shall be at the direction of BIND.

 

2. Compensation:

 

  a. Fees. Consultant will be paid $5,000 per month for services rendered at the
request of BIND.

 

  b. Expenses. BIND will reimburse Consultant for all reasonable and necessary
expenses incurred by Consultant in rendering the Consulting Services, provided
that those expenses in excess of two hundred dollars ($200) per month have been
approved in advance by BIND. Further, all expenses must be confirmed by
appropriate written expense statements and other supporting documentation.

 

  c. Invoicing/Payments. On the last day of each calendar month, Consultant will
invoice BIND for Consulting Services rendered and expenses incurred during the
preceding month. Invoices will contain detail as BIND may reasonably require and
will be payable in U.S. Dollars. All undisputed payments will be made within
forty five (45) days from BIND’s receipt of Consultant’s invoice.

 

  d. Total contract. Total contract (exclusive of any expenses) is not to exceed
$35,000 per Terms of the Agreement, without the prior written consent of BIND.

 

  e. Stock. Contemporaneously with entering into this Agreement, Consultant
shall execute and deliver to the Company the Omnibus Amendment to Stock Option
Agreements attached hereto.

 

3. Term:

This Agreement will be for an initial term of 6 months beginning on the
Effective Date (the “Term”). The term may be extended on a month by month basis
upon written approval of both parties.

 

4. Reimbursement of Relocation Expenses;

Consultant was originally hired as an employee of BIND and BIND paid relocation
expenses of Consultant. BIND confirms that Consultant is not obligated to repay
any such relocation expenses due to the termination of Consultant’s employment
with BIND.

 

5. Compliance with BIND policies

Consultant shall comply with all BIND policies including interactions with Board
Members. A copy of this policy will be provided to Consultant

 

6. Interactions with parties outside of BIND

Consultant shall not issue, circulate, publish or utter, either orally or in
writing, any false or disparaging statements, remarks or rumors about the BIND
(which for purposes of this Agreement shall include any of its clinical trial
results, product candidates, data, product development plans or practices or any
of its current or former directors, officers, agents, partners, affiliates,
representatives and stockholders), including without limitation the repetition
or distribution of derogatory rumors, allegations or negative reports (whether
of a professional or personal nature) to any third party regarding BIND,
Consultant’s prior employment relationship with BIND or the termination of such
relationship, which, in each case, could reasonably be expected to damage the
business or reputation of BIND; provided that nothing in this paragraph shall
preclude the Executive from making truthful statements that are necessary to
comply with applicable law, regulation or legal process.